         Case 1:20-cv-11283-ADB Document 116 Filed 07/14/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                Plaintiffs,

        v.

 UNITED STATES DEPARTMENT OF
                                                         Civil Action No. 1:20-cv-11283-ADB
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                Defendants.



                       MOTION FOR LEAVE TO FILE
        REPLY IN SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Local Rule 7.1(b)(3), Plaintiffs hereby respectfully request leave to file a

reply in support of their Motion for a Preliminary Injunction (ECF No. 30). As the Court has

recognized, see ECF No. 25, a reply brief in this case is appropriate because the case presents

novel and complex questions of law, and because Defendants have raised arguments that

Plaintiffs did not have the opportunity to brief in their Motion.

       A proposed order and the reply brief are attached.




                                                  1
         Case 1:20-cv-11283-ADB Document 116 Filed 07/14/20 Page 2 of 3



Dated: July 14, 2020                       Respectfully submitted,


                                           /s/ Felicia H. Ellsworth
                                           William F. Lee (BBO #291960)
                                           Mark C. Fleming (BBO #639358)
                                           Felicia H. Ellsworth (BBO #665358)
                                           Michelle Liszt Sandals (BBO #690642)
                                           WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                           60 State Street
                                           Boston, MA 02109
                                           Telephone: (617) 526-6000
                                           E-mail: felicia.ellsworth@wilmerhale.com

                                           Seth P. Waxman (pro hac vice)
                                           Paul R.Q. Wolfson (pro hac vice)
                                           Ari Holtzblatt (pro hac vice)
                                           Alex Hemmer (pro hac vice)
                                           WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
                                           1875 Pennsylvania Avenue, N.W.
                                           Washington, D.C. 20006
                                           Telephone: (202) 663-6000




                                       2
          Case 1:20-cv-11283-ADB Document 116 Filed 07/14/20 Page 3 of 3



                                 RULE 7.1(A)(2) CERTIFICATE

       I, Felicia H. Ellsworth, hereby certify that on July 13, 2020, counsel for Plaintiffs provided

notice to and attempted to confer in good faith with counsel for the Defendants to discuss whether

it would be possible to resolve or narrow the issues that this Motion presents.



                                                      /s/ Felicia H. Ellsworth
                                                      FELICIA H. ELLSWORTH




                                  CERTIFICATE OF SERVICE

       I, Felicia H. Ellsworth, counsel for Plaintiffs, hereby certify that this document has been

filed through the Court’s ECF system and will be sent electronically to the registered participants

as identified on the Notice of Electronic Filing (NEF).




                                                      /s/ Felicia H. Ellsworth
                                                      FELICIA H. ELLSWORTH




                                                  3
